ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 28 JULY 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 28 JUILLET 1964
Official citation :

Barcelona Traction, Light and Power Company, Limited,
Order of 28 July 1964, I.C.J. Reports 1964, p. 168.

Mode officiel de citation :

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 28 juillet 1964, C.I.J. Recueil 1964, p. 168.

 

om 285 |

 

 
168

INTERNATIONAL COURT OF JUSTICE

1964 YEAR 1964
28 July
General List : 28 July 1964

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM »v. SPAIN)

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court,

having regard to the Judgment of 24 July 1964 in the case concerning
the Barcelona Traction, Light and Power Company, Limited (New
Application: 1962), by which the Court rejected the first and second
Preliminary Objections raised by the Government of the Spanish State
and joined the third and fourth Preliminary Objections to the merits ;

Having ascertained the views of the Parties,

Fixes 1 “July 1965 as the time-limit for the filing of the Counter-
Memorial of the Government of Spain ;

Reserves the subsequent procedure for further decision.
169 BARCELONA TRACTION {ORDER OF 28 vil 64)

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-eighth day of July, one
thousand nine hundred and sixty-four, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the Kingdom of Belgium and to the Government
of the Spanish State, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) GARNIER-COIGNET,
Registrar.
